
	
		II
		109th CONGRESS
		2d Session
		S. 3529
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 15, 2006
			Mr. Menendez (for himself and
			 Mr. Durbin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To ensure that new mothers and their
		  families are educated about postpartum depression, screened for symptoms, and
		  provided with essential services, and to increase research at the National
		  Institutes of Health on postpartum depression.
	
	
		1.Short titleThis Act may be cited as the
			 Mom's Opportunity to Access Health,
			 Education, Research, and Support for Postpartum Depression
			 Act or the MOTHERS Act.
		2.FindingsThe Congress finds as follows:
			(1)Postpartum depression is a devastating mood
			 disorder which strikes many women during and after pregnancy.
			(2)Postpartum mood changes are common and can
			 be broken into three subgroups: baby blues, which is an
			 extremely common and the less severe form of postpartum depression; postpartum
			 mood and anxiety disorders, which are more severe than baby blues and can occur
			 during pregnancy and anytime within the first year of the infant’s birth; and
			 postpartum psychosis, which is the most extreme form of postpartum depression
			 and can occur during pregnancy and up to twelve months after delivery.
			(3)Baby blues is characterized
			 by mood swings, feelings of being overwhelmed, tearfulness, irritability, poor
			 sleep, mood changes, and a sense of vulnerability that usually starts in the
			 first week and resolves without treatment by the end of the second week
			 postpartum.
			(4)The symptoms of postpartum mood and anxiety
			 disorders are as defined in the latest edition of Diagnostic and Statistical
			 Manual of Mental Disorders (DSM), as published by American Psychological
			 Association.
			(5)The symptoms of postpartum psychosis
			 include losing touch with reality, distorted thinking, delusions, auditory
			 hallucinations, paranoia, hyperactivity, and rapid speech or mania.
			(6)Baby blues afflicts up to 80 percent of new
			 mothers, postpartum depression occurs in 10 to 20 percent of new mothers, and
			 postpartum psychosis strikes 1 in 1,000 new mothers.
			(7)The causes of postpartum depression are
			 complex and unknown at this time; however, contributing factors include: a
			 steep and rapid drop in hormone levels after childbirth; difficulty during
			 labor or pregnancy; a premature birth; a miscarriage; feeling overwhelmed,
			 uncertain, frustrated or anxious about one’s new role as a mother; a lack of
			 support from one’s spouse, friends or family; marital strife; stressful events
			 in life such as death of a loved one, financial problems, or physical or mental
			 abuse; a family history of depression or mood disorders; a previous history of
			 major depression or anxiety; or a prior postpartum depression.
			(8)Postpartum depression is a treatable
			 disorder if promptly diagnosed by a trained provider and attended to with a
			 personalized regimen of care including social support, therapy, medication, and
			 when necessary hospitalization.
			(9)All too often postpartum depression goes
			 undiagnosed or untreated due to the social stigma surrounding depression and
			 mental illness, the romanticization of motherhood, the new mother’s inability
			 to self-diagnose her condition, the new mother’s shame or embarrassment over
			 discussing her depression so near to the birth of her child, the lack of
			 understanding in society and the medical community of the complexity of
			 postpartum depression, and economic pressures placed on hospitals and
			 providers.
			(10)Untreated, postpartum depression can lead
			 to further depression, substance abuse, loss of employment, divorce and further
			 social alienation, self-destructive behavior, or even suicide.
			(11)Untreated, postpartum depression impacts
			 society through its effect on the infant’s physical and psychological and
			 cognitive development, child abuse, neglect or death of the infant or other
			 siblings, and the disruption of the family.
			(12)This Act shares the goals of the Melanie
			 Blocker-Stokes Postpartum Depression Research and Care Act and will help new
			 mothers who are battling with postpartum conditions.
			IDelivery of services regarding postpartum
			 depression and psychosis
			101.Delivery of services
			 regarding postpartum depression and psychosisSubpart 3 of part B of title V of the
			 Public Health Service Act
			 (42 U.S.C.
			 290bb–31 et seq.) is amended—
				(1)by inserting after the subpart heading the
			 following:
					
						IGeneral
				provisions
						;
				and
				(2)by adding at the end thereof the
			 following:
					
						IIDelivery of
				services regarding postpartum depression and psychosis
							520K.Establishment of
				program of grants
								(a)In
				generalThe Secretary shall
				in accordance with this chapter make grants to provide for projects for the
				establishment, operation, and coordination of effective and cost-efficient
				systems to—
									(1)provide education to women who have
				recently given birth, and their families, concerning postpartum depression,
				postpartum mood and anxiety disorders, and postpartum psychosis (referred to in
				this chapter as postpartum conditions) before such women leave
				their birthing centers and to screen new mothers for postpartum conditions
				during their first year of postnatal checkup visits, including the standard
				6-week postnatal checkup visit; and
									(2)provide for the delivery of essential
				services to individuals with postpartum conditions and their families.
									(b)Recipients of
				grantsA grant under
				subsection (a) may be made to an entity only if the entity—
									(1)is—
										(A)in the case of a grant to carry out the
				activities described in subsection (c)(1), a State; and
										(B)in the case of a grant to carry out the
				activities described in subsection (c)(2), a public or nonprofit private
				entity, which may include a State or local government; a public or nonprofit
				private hospital, community-based organization, hospice, ambulatory care
				facility, community health center, migrant health center, tribal government or
				territory, or homeless health center; or other appropriate public or nonprofit
				private entity; and
										(2)submits to the Secretary an application at
				such time, in such manner, and containing such information as the Secretary may
				require.
									(c)Certain
				activities
									(1)Education
										(A)In
				generalTo the extent
				practicable and appropriate, the Secretary shall ensure that projects under
				subsection (a)(1) develop policies and procedures to ensure that education
				concerning postpartum conditions is provided to women in accordance with
				subparagraph (B), that training programs regarding such education are carried
				out at health facilities within the State, and that screening and referral is
				provided in accordance with subparagraph (C).
										(B)RequirementsA State that receives a grant or contract
				under subsection (a)(1) shall ensure that postpartum condition education
				complies with the following:
											(i)Physicians, certified nurse midwives,
				certified midwives, nurses, and other licensed health care professionals within
				the State who provide prenatal and postnatal care to women shall also provide
				education to women and their families concerning postpartum conditions to
				promote earlier diagnosis and treatment.
											(ii)All birthing facilities in the State shall
				provide new mothers and fathers, and other family members as appropriate, with
				complete information concerning postpartum conditions, including its symptoms,
				methods of coping with the illness, and treatment resources prior to such
				mothers leaving the birthing facility after a birth.
											(iii)Physicians, certified nurse midwives,
				certified midwives, nurses, and other licensed health care professionals within
				the State who provide prenatal and postnatal care to women shall include
				fathers and other family members, as appropriate, in both the education and
				treatment processes to help them better understand the nature and causes of
				postpartum conditions.
											(C)Screening and
				referralA State that
				receives a grant or contract under subsection (a)(1) shall ensure that new
				mothers, during visits to a physician, certified nurse midwife, certified
				midwife, nurse, or licensed healthcare professional who is licensed or
				certified by the State, within the first year after the birth of their child,
				are offered screenings for postpartum conditions by using the Edinburgh
				Postnatal Depression Scale (EPDS), or other appropriate tests. If the results
				of such screening provide warning signs for postpartum conditions, the new
				mother shall be referred to an appropriate mental healthcare provider.
										(D)SubgrantsA State that receives a grant or contract
				under subsection (a)(1) to carry out activities under this paragraph may award
				subgrants to entities described in subsection (b)(1)(B) to enable such entities
				to provide education of this type described in subparagraph (B).
										(2)ServicesTo the extent practicable and appropriate,
				the Secretary shall ensure that projects under subsection (a)(2) provide
				services for the diagnosis and management of postpartum conditions. Activities
				that the Secretary may authorize for such projects may also include the
				following:
										(A)Delivering or enhancing outpatient and
				home-based health and support services, including case management, screening
				and comprehensive treatment services for individuals with or at risk for
				postpartum conditions, and delivering or enhancing support services for their
				families.
										(B)Delivering or enhancing inpatient care
				management services that ensure the well being of the mother and family and the
				future development of the infant.
										(C)Improving the quality, availability, and
				organization of health care and support services (including transportation
				services, attendant care, homemaker services, day or respite care, and
				providing counseling on financial assistance and insurance) for individuals
				with postpartum conditions and support services for their families.
										(d)Integration
				with other programsTo the
				extent practicable and appropriate, the Secretary shall integrate the program
				under this title with other grant programs carried out by the Secretary,
				including the program under section 330.
								520L.Technical
				assistanceThe Secretary may
				provide technical assistance to assist entities in complying with the
				requirements of this chapter in order to make such entities eligible to receive
				grants under section 520K.
							520M.Authorization of
				appropriationsFor the purpose
				of carrying out this chapter, there are authorized to be appropriated such sums
				as may be necessary for each of the fiscal years 2007 through
				2009.
							.
				IIResearch on postpartum depression and
			 psychosis
			201.Consensus research
			 conference and plan concerning postpartum depression and
			 psychosisPart B of title IV
			 of the Public Health Service Act
			 (42 U.S.C.
			 284 et seq.) is amended by adding at the end the
			 following:
				
					409J.Consensus research
				conference and plan concerning postpartum depression and psychosis
						(a)Consensus
				research conference and plan
							(1)ConferenceThe Secretary, acting through the Director
				of NIH, the Administrator of the Substance Abuse and Mental Health Services
				Administration, and the heads of other Federal agencies that administer Federal
				health programs including the Centers for Disease Control and Prevention, shall
				organize a series of national meetings that are designed to develop a research
				plan for postpartum depression and psychosis (referred to in this section as
				postpartum condition).
							(2)PlanThe Secretary, taking into account the
				findings of the research conference under paragraph (1), shall develop a
				research plan relating to postpartum conditions. Such plan shall
				include—
								(A)basic research concerning the etiology and
				causes of postpartum conditions;
								(B)epidemiological studies to address the
				frequency and natural history of postpartum conditions and the differences
				among racial and ethnic groups with respect to such conditions;
								(C)the development of improved diagnostic
				techniques relating to postpartum conditions; and
								(D)clinical research for the development and
				evaluation of new treatments for postpartum conditions, including new
				biological agents.
								(3)ReportNot later than 2 years after the date of
				enactment of this section, the Secretary shall prepare and submit to the
				appropriate committees of Congress a report concerning the research plan under
				paragraph (2).
							(b)Activity
				relating to research plan
							(1)In
				generalAfter the development
				of the research plan under subsection (a)(1), the Secretary, acting through the
				Director of NIH shall expand and intensify research and related activities of
				the Institutes relating to postpartum conditions in a manner appropriate to
				carry out such plan, and in particular shall direct research efforts to carry
				out such plan.
							(2)ReportNot later than 1 year after the development
				of the research plan under subsection (a)(1), and annually thereafter, the
				Secretary shall prepare and submit to the appropriate committees of Congress a
				report on the progress made with respect to such plan and the status of ongoing
				activities regarding postpartum conditions at the National Institutes of
				Health.
							.
			
